Citation Nr: 0116982	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a cervical spine disability, claimed 
as chronic neck pain and back pain of cervical spine.

2.  Entitlement to service connection for a cervical spine 
disability, claimed as chronic neck pain and back pain of 
cervical spine.

3.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a low back disability.

4.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1982 and from June 1983 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1998 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held, inter alia, 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a back condition.


FINDINGS OF FACT

1.  Service connection for a cervical spine and low back 
disabilities was denied by means of an unappealed rating 
decision of February 1988.

2.  Evidence received since February 1988 contains 
information that is not cumulative of evidence previously 
considered by the RO and that bears directly and 
substantially upon the specific matters under consideration.  
This new evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claims for service connection for a cervical spine 
and low back disabilities.



CONCLUSIONS OF LAW

1.  The rating decision of February 1988 denying service 
connection for a cervical spine disability is final and is 
the most recent unappealed denial of her claim.  38 C.F.R. 
§ 3.104 (2000).

2.  The rating decision of February 1988 denying service 
connection for a low back disability is final and is the most 
recent unappealed denial of her claim.  38 C.F.R. § 3.104 
(2000).

3.  The evidence received subsequent to the February 1988 
decision serves to reopen the veteran's claim for service 
connection for a cervical spine disability.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

4.  The evidence received subsequent to the February 1988 
decision serves to reopen the veteran's claim for service 
connection for a low back disability.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303(a), 3.304 (2000).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2000).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2000).

In the present case, in order to produce evidence which bears 
directly and substantially upon her claim such that it must 
be considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a current cervical spine or low back disability 
resulted from an inservice disease or injury or is otherwise 
due to her active service.  

Service connection for a cervical spine and low back 
disability was denied by the RO by means of a February 1988 
rating decision.  The evidence of record at the time of this 
decision included service medical records, as well as 
postservice VA treatment records and examination reports.  As 
the evidence failed to show the existence of a present 
cervical spine, neck, or low back disability, the RO denied 
the veteran's claim.  

The veteran was furnished with notice of the aforementioned 
rating decision and supplied with her appellate rights in 
March 1988.  The regulations provide that claimant must file 
a Notice of Disagreement with a determination by the agency 
of original jurisdiction within one year from the date that 
the agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 C.F.R. 
§ 20.302(a) (2000).  As the evidence does not show that a 
Notice of Disagreement was received within one year of 
notification of the February 1988 rating action, this 
decision is final.

The pertinent evidence received after the May 1988 rating 
decision includes, among other things, VA medical records.  
These medical records show that the veteran presently has 
neck and low back disabilities.  A May 1996 VA radiological 
report indicates that the veteran has spinal stenosis of the 
cervical spine.  Additionally, a November 1999 statement from 
Dr. Curt Olesen, a VA physician, indicates that the veteran 
presently has post-traumatic osteoarthritis and post 
traumatic spinal stenosis in the region of the cervical as 
well as lumbar levels.  The examiner indicated that the 
veteran reported injuries to her back during active duty.    

The Board finds that the newly submitted evidence, set forth 
above, contains information that is not cumulative of 
evidence previously considered by the RO and that bears 
directly and substantially upon the specific matter under 
consideration.  This new evidence is so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claims.  Accordingly, the Board finds that the 
evidence received subsequent to the RO's February 1988 
decision serves to reopen her claims for service connection 
for cervical spine and low back disabilities.   38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  
It is now incumbent upon VA to consider her claims on the 
merits; therefore, pursuant to Bernard v. Brown, 4 Vet. 
App. 384 (1993), this case is accordingly remanded for 
consideration of all pertinent evidence (see REMAND, below).


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a cervical spine disability, and 
the claim is hereby reopened.  

New and material evidence has been received to reopen a claim 
of service connection for a low back disability, and the 
claim is hereby reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination when such examination is 
necessary to make a decision on the claim.  Id. at § 3(a) (to 
be codified as amended at 38 U.S.C. § 5103A).

In the present case, the veteran has indicated that she had 
received private chiropractic treatment from Dr. Richard 
Sheldon.  However, it does not appear that treatment records 
from Dr. Sheldon have been associated with the claims folder.  
Accordingly, as the information contained in these records 
may be probative to the present case, a copy of these records 
must be obtained.  

The evidence shows that the veteran complained of back and 
neck pain on several occasions during her active service.  
Subsequent to her discharge from active duty, the veteran was 
involved in a motor vehicle accident wherein she complained 
of back pain.  In light of the recent changes in the law 
brought forth by the VCAA, a new examination would be 
probative in ascertaining the onset and etiology of the 
veteran's current cervical spine and low back disabilities.  
The duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Accordingly, the Board is of the opinion that a new 
examination would be probative in ascertaining the etiology 
of the veteran's present cervical spine and low back 
disabilities.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for her claimed cervical spine 
and low back disabilities since 
separation from active duty.    After 
securing the necessary release, the RO 
should obtain these records.  In 
addition, after securing the necessary 
release, the RO should obtain treatment 
records from Dr. Sheldon.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  Thereafter, the veteran should be 
afforded a VA examination, with an 
appropriate VA physician, to ascertain 
the etiology or date of onset of any 
current cervical spine or low back 
disability.  The RO should insure that 
efforts to notify the veteran of any 
scheduled VA examination are documented 
within the claims folder.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should provide 
complete rationale for all conclusions 
reached.  

The examiner(s) should provide the 
following information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should identity any 
cervical spine, neck, or low back 
disabilities that are currently 
shown or otherwise indicated by the 
medical evidence.

c)  The examiner should commit on 
the etiology and onset for each 
cervical spine, neck, or low back 
disability that is currently 
manifested.  

In particular, for each cervical 
spine, neck, or low back disability 
found on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
her active military service.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, she should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 


